OppeR, </., dissenting: It is not necessary that a church own the manse occupied by its pastor in order for it to be “furnished” by the church. Richard T. Gillespie, 2 B. T. A. 1317; I. T. 3243, 1939-1 C. B. 162.1 Although section 22 (b) (6) may be read as applying to “a dwelling house * * * furnished,” it may also be fairly construed as referring to “the rental value * * * furnished,” which would clearly include the payment of money representing the rental value of a dwelling. It is this interpretation which comports with I. T. 3243, supra, and in any event it seems to me that to the extent that the church paid for the occupancy of this property it was “furnished” to petitioner by the church. The evidence shows that the amount claimed by him was not in excess of the “fair rental value” of the premises, nor of the amount which, having been supplied to him by the church, he actually expended. There is no distinction of substance between the two common methods of providing a minister with a home. I see no reason to assume any legislative intent to split hairs in distinguishing between the practical divergences of individual situations so that some quite similar arrangements would obtain the benefit of an exclusion and others not. Under all the circumstances, I should conclude that the statute has been literally complied with here, that its spirit has not been violated, and that the exclusion is allowable. MacColl v. United States, (N. D., Ill.) 91 F. Supp. 721. Rice and BaaR, //., agree with this dissent.   “It is stated that the church of which A is the minister owns the house which it furnishes for the use of its minister. Since A was single and did not require a house for his residence, the church approved the leasing thereof by the minister and the renting of an apartment by him with the money received as rental from the house. ******* It is held that the rental received by A from the house furnished to him by the church, which rental he used to pay for an apartment occupied by him, comes within the * • » [provisions of section 22 (b) (6), Revenue Act of 1938K”